DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Both claims 50 and 70 include “derivatives” of polyols as acceptable polyols to be used in the instant invention. The only mention of derivatives, in the originally filed specification, include “halogenated disaccharide derivatives,” the specification is entirely silent with respect to polyol derivatives, which can include innumerable compounds. As such, it would appear that the Applicant was not in possession of these embodiments at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 57 and 59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 is indefinite because it is unclear how to interpret the claimed limitation. The parent claim (independent claim 43) is drawn to a composition comprising three explicitly described ingredients, wherein the claim preamble is drawn to the stabilization of blood components; blood components are not claimed as an ingredient in either the independent claim or claim 57. As such, it is unclear how to interpret the claim limitation, since it is claiming a component of the composition that was never claimed, and it is unclear if the Applicant considers the inclusion of these blood components to be a necessary ingredient of the claimed composition, or if the Applicant is trying to apply method-type limitations to the claimed composition. Since claim 43 never claims the inclusion of blood components, and the preamble does not appear to limit the structure of the claimed composition (see MPEP 2111.02), it is unclear how to apply the limitations of claim 57 to the composition explicitly claimed in claim 43.
Claim 59 is indefinite because it provides for a method step in a claim that is directly drawn to a composition, wherein the claimed method step does not affect the composition claimed in the parent claim. Since the claim essentially provides for instructions for use, it is unclear how this step would materially affect the composition claimed in the parent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 59 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As was discussed in the 35 USC 112(b) rejection of claim 59, the claim is drawn to a method step being performed on a composition, wherein the method step does not appear to materially affect the nature of the composition; as such, it would appear that the limitations of claim 59 do not further limit the composition provided in the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 65 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 65 does not further limit the parent claim (claim 60) because the blood collection kit only further adds a package insert, which provides for no apparent functional relationship. See MPEP 2111.05. Since the package insert provides for nonfunctional descriptive material, it does not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-45, 48-51, 53-57,59, 60 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,064,404. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions provide for compositions comprising halogenated disaccharides as the main novelty of the composition. The patent provides for a composition comprising halogenated disaccharides, and an anticoagulant, wherein the composition can further include a buffer. The instant composition provides for a halogenated disaccharide, a buffer, and a polyol, all of which could necessarily fall within the claimed scope of the cited patent. Furthermore, as all of the claimed materials in the instant Application are noted as being possible embodiments described in the specification of the cited patent, it would be reasonable to suggest that the instantly claimed composition provides for obvious variants described in the patented specification and claim-set.
Claims 66, 67 and 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,772,319. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions provide for methods comprising halogenated disaccharides as the main novelty of a method for stabilizing blood components (like thrombocytes) at room temperature. The patent provides for the storage of thrombocytes with a mixture of a buffer, an anticoagulant, and a halogenated disaccharide, whereas the instant Application provides for the storage of blood components, with a mixture of a buffer, a halogenated disaccharide, and a polyol. The instant method provides for a halogenated disaccharide, a buffer, and a polyol, all of which could necessarily fall within the claimed scope of the cited patent. Furthermore, as all of the claimed materials in the instant Application are noted as being possible embodiments described in the specification of the cited patent, it would be reasonable to suggest that the instantly claimed method provides for obvious variants described in the patented specification and claim-set.

Claims 43-45, 48-51, 53-57, 59, 60, 65-67 and 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 15/780,590 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions provide for compositions and methods used for stabilizing blood components, like erythrocytes, in a composition comprising a halogenated disaccharide, like sucralose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651